The application for rehearing relies upon Railroad Co. v. Musgrove, 153 Ala. 274, 45 So. 229, in which it was held that, under the Walker County Act (Loc. Laws 1900-01, p. 116, § 16), there cited no presumption of correctness attended the conclusion of the trial court where the evidence was taken on oral examination of the witnesses. That decision has not been since cited on the point. In very numerous cases, since decided, the view there expressed has been repeatedly repudiated (13 Mich. Dig. supra); and hence that decision has been long in effect overruled.
The rehearing is denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.